DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 7, 10, 13, and 16 are amended. Claims 1-18 filed on 7/23/20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences 
6.  	Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (2016/0086253) in view of Teodorescu (WO 2016/183552).
Re Claims 1, 7, 13: Wu discloses comprising: 
a server (see [0019] discloses server); 
a real-time database (see [0025] disclose database); 
processors (see [0020] discloses processors); 
and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations (see [0052] discloses memory) comprising, at least: 
receiving, at the server, a user input or request made via the first end user device; (see [0047] discloses user input and a request); 
receiving, at the server, a request from the second end user device to complete a transaction (see [0049] discloses second request);
notifying, the second end user device that the table element has been updated in real time (see [0049] buy can perform price negotiation through server or cancel); 
retrieving, the data input or request at the second end user device in real time (price updated in real time in [0049]);

However, Wu fails to disclose listeners. Meanwhile, Teodorescu discloses:
setting a first listener on a table of the real-time database and setting a second listener on the table of the real-time database, wherein the first listener and the second listener are both set on the same table of the real-time database (see [0090] discloses join operations and table 1 listener and table 2 listener, [0005, 0026] discloses notification listener device to listen for changes to first and second original tables);
updating corresponding to the user input or request made via the first end user device in the real-time database, updating a table element corresponding to the user input or request made via the first end user device in the real-time database, and simultaneously causing display of a user interface element corresponding to an updated table element in the first end user device and the second end user device (see [0092] discloses shows a time-consistent view simultaneously of updating AMDR messages). 
From the teaching of Teodorescu, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s invention with Teodorescu’s disclosure of listeners in order “… dynamically updating join operation results in a computer system (see Teodorescu Abstract).”
Re Claims 2, 8, 14: Wu discloses wherein the user input or request includes a request to add a product or service to a virtual shopping cart as part of a transaction flow (see [0031] discloses shopping cart and surrogate shopper).

Re Claims 4, 10, 16: Wu discloses wherein the updated table element comprises a cart ID (see [0020, 0031, 0032] discloses adding product).
7.  	Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (2016/0086253) in view of Teodorescu (WO 2016/183552), in further view of Grigg et al (2014/0006165).
Re Claims 5, 11, 17: However, Wu and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise executing business logic, including one or more of totaling the transaction and retrieving previously stored credit card information, in response to receiving the request to perform or complete the transaction (see [0036, 0047, 0084] disclose business logic). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s and Teodorescu’s inventions with Grigg’s disclosure of business logic in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Re Claims 6, 12, 18: However, Wu and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise causing the display of an output of the executed business logic in a plurality of first or second displays 
Response to Arguments
8. 	The Applicant’s arguments filed 2/25/21 are considered but are not found to be persuasive. In [0005, 0026], Teodorescu discloses a merged notification listener that listens to changes for both tables. In [0090] of Teodorescu, it goes on to disclose how the listener can listen for changes for table 1 and 2. Wu is not relied upon to disclose listeners as Teodorescu is.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687